DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
Status of Objections and Rejections
The rejection of claim(s) 9 is/are obviated by Applicant’s cancellation.
New grounds of rejection under 35 U.S.C. §103 and §112 are presented.
Claim 10 is allowed.
Claim Objections
Claim1 is objected to because of the following informalities:
Claim 1, line 11: “each sigma-delta modulators” should be “each sigma-delta modulator”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is an improper dependent claim because it depends on claim 9 that has been canceled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 recites “the plastic” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For a compact prosecution, claim 12 will be examined as dependent on claim 1 and interpreted as the cartridge is formed of a plastic of polycarbonate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent Pub. 2011/0201099) in view of Gupta (U.S. Patent Pub. 2014/0043049), Hongo (U.S. Patent Pub. 2010/0280758), and Fennell (U.S. Patent Pub. 2011/0060530), and further in view of Vo-Dinh (U.S. 6,448,064).
Regarding claim 1, Anderson discloses a microfluidic cartridge for detecting biomolecules in a sample solution (Fig. 1a; [0099] lines 1-2: a cartridge-based biochemical detection system 100), comprising
- a detection chamber (Fig. 1b; [0100] line 9: detection chamber 155) to which the sample solution is suppliable through a feed channel (Fig. 1b; [0100] line 11: fluid input line 160), and from which the analyzed sample solution is drainable through an 
- a cartridge-based assay module (Fig. 1a; [0099] line 6: cartridge 115) that comprises a sensor area (Fig. 1b: as annotated) arranged in the detection chamber (Fig. 1b; [0100] line 9: detection chamber 155) and a contact area (Fig. 1b; [0100] lines 13: bank of electrical contacts 165, as annotated) that is fluid-tightly separated from the detection chamber (Fig. 1b: showing the sensor area and the contact area are fluid separated from each other), 
- the sensor area of the cartridge-based assay module including an array (Fig. 1b: showing a bank of nine electrodes 157) of functionalized test sites ([0111] lines 3-4: The surface of electrodes may be treated to introduce functional groups for immobilization of reagents or to enhance its adsorptive properties) for electrochemically detecting biomolecules in the sample solution ([0111] lines 10-11: using chemical reagents such as oxidizing agents, electophiles, nucleophiles, reducing agents).

    PNG
    media_image1.png
    587
    811
    media_image1.png
    Greyscale


Anderson further discloses the assay module may comprise the necessary electronic components and/or active mechanical components for carrying out an assay measurement ([0094] lines 1-3), arranged within a separate assay module reader ([0094] lines 7-8).  Anderson does not explicitly disclose the cartridge-based assay module is a CMOS-based microchip.
However, Gupta teaches a biosensor 60 in which a sensor die with a patterned electrochemical interface and CMOS interface chip are integrated into a low-cost, disposable, lateral flow-based microfluidic architecture (Fig. 6; [0047] lines 1-5), combining the patterned sensor and the electronics into a single microfluidics design ([0047] lines 1-).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson by substituting the assay module and its necessary electronic components with a CMOS-based microchip integrating the microfluidic biosensor and the electronics as taught by Gupta because the CMOS-based microchip integrates the patterned sensor with the electronics into a microfluidics design such that the fabrication cost is low, power consumption is negligible and the microfluidic component can be easily disposed of if excessive blockage obstructs the flow path ([0047] lines 13-16).

Anderson does not disclose each test site in the sensor area being furnished with its own modulator for the analog-to-digital conversion of electrical signals produced at the test sites upon electrochemical detection.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson by using a modulator for analog-to-digital conversion of electrical signals produced on the detecting electrodes upon electrochemical detection as taught by Hongo because employing a modulator for the analog-to-digital conversion enables obtaining the digital values nearly simultaneously as obtaining the measured electrochemical signals ([0070] lines 9-11).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Hongo to have each test site being furnished with its own modulator because it would provide individual and independent addressable electronics to each test site and mere duplication of parts has 

Anderson and Hongo do not explicitly disclose the modulator is a sigma-delta modulator.
However, Fennell teaches a device receiving and modulating the received signals, and then accumulating the modulated data to determine an analyte level ([Abstract] lines 2, 5-8).  For modulating the received signals, a Sigma-Delta modulator is used and allows for high resolution analog-to-digital conversion achievable utilizing low cost circuits ([0045] lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Hongo by using a Sigma-Delta modulator for analog-to-digital conversion as taught by Fennell because the Sigma-Delta modulator enables high resolution analog-to-digital conversion achievable utilizing low cost circuits ([0045] lines 11-13).

The designation “each sigma-delta modulators being integrated in the microchip” would be a necessarily resulted feature to the combined device of Anderson, Gupta, Hongo, and Fennell because the CMOS microchip integrates the sensing part and the electronic part into a single microfluidic device.  Here, the sigma-delta modulators (Fennell, [0045] lines 11) or the modulator for AD conversion (Hongo, [0070] line 8) are electronic part that are furnished to the sensing part, specifically to each test site for 

Anderson, Gupta, Hongo, and Fennell do not explicitly disclose the microchip including a processing circuit for receiving digitalized electrical signals from each sigma-delta modulator and producing final output signals to contact pads in the contact area and wherein the electrical connection between each test site and the processing circuit consists essentially of the modulator.
However, Vo-Dinh teaches an integrated microchip biosensor device (Col. 2, lines 66-67).  An integrated circuit (IC) is a circuit comprised of elements such as transistors, resistors and capacitors fabricated in a single piece of semiconducting material (Col. 6, lines 7-9).  Vo-Dinh teaches an integrated circuit microchip (ICM) fabricating multiple optical sensing elements and microelectronics on a single IC (Col. 8, lines 5-7).  The biochip has multiple arrays of exciting light sources and detectors (Fig. 3; Col. 15, lines 46-48), and the luminescence signal would be detected by the photodetector 143 and the associated signal processing electronics 148 (Fig. 3; Col. 15, lines 54-57).  Thus, Vo-Dinh teaches the microchip (Fig. 3; Col. 15, lines 48-49: a silicon die stage layer 142, i.e., the biochip) including a processing circuit (Fig. 3; Col. 15, line 57: signal processing electronics 148).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, and Fennell by incorporating the signal processing electronics into the microchip as taught by Vo-Dinh because fabricating multiple sensing elements and microelectronics (e.g., a 

Regarding claim 2, Anderson teaches the contact area is fluid-tightly separated from the detection chamber by means of a circumferential casting compound ring (Fig. 1c; [0101] lines 7-8: a dielectric layer 177 is applied over the electrode layer to define the assay domains 190; [0109] lines 2-4: the electrode surface is bounded by a dielectric surface; lines 7-8: the dielectric boundary is higher relative to the electrode surface; [0110] lines 6-10: a dielectric surface that is raised and/or more hydrophobic than the electrode surface is in the reagent deposition process where the dielectric 

Regarding claim 16, Anderson, Gupta, Hongo, Fennell, and Vo-Dinh disclose all limitation of claim 1 as applied to claim 1.  Anderson further discloses a cartridge (Fig. 1a; [0099] line 6: cartridge 115) that comprises a sensor area (Fig. 1b: as annotated) and a contact area (Fig. 1b; [0100] lines 13: bank of electrical contacts 165, as annotated) that comprises contact pads on a surface of the cartridge; Gupta further discloses the cartridge is a CMOS-based microchip.  Thus, the combined device of Anderson and Gupta would necessarily result in the contact pads being a surface of the CMOS-based microchip.
Claim(s) 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gupta, Hongo, Fennell, and Vo-Dinh, and further in view of Gumbrecht (U.S. 9,347,097), provided in IDS filed on March 1, 2018.
Regarding claim 3, Anderson, Gupta, Hongo, Fennell, and Vo-Dinh disclose all limitation of claim 1 as applied to claim 1.  Anderson, Gupta, Hongo, Fennell, and Vo-Dinh do not explicitly disclose the cartridge comprises a reaction chamber for the amplification of nucleic acids in the sample solution, from which the sample solution is suppliable to the detection chamber through the feed channel.
However, Gumbrecht teaches a microfluidic device having a first chamber (Fig 1: first chamber 10) in which, upon introduction of the sample, the PCR reaction is carried 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, Fennell, and Vo-Dinh by adding a reaction chamber before the detection chamber as taught by Gumbrecht because the reaction chamber may increase the concentration of nucleic acids until the amplified nucleic acids have reached a concentration which is within a desired range, for example within the measurement range of the means of determining a concentration (Col. 7, lines 54-57).

Regarding claim 5, Anderson, Gupta, Hongo, Fennell, and Vo-Dinh disclose all limitation of claim 1 as applied to claim 1.  Anderson, Gupta, Hongo, Fennell, and Vo-Dinh do not explicitly disclose the cartridge comprises an integrated pump device that is in fluid communication with a reaction chamber and the detection chamber, and that is configured to transfer the sample solution to the reaction chamber and from there in defined sample solution volumes to the detection chamber.
However, Gumbrecht teaches an integrated pump device (Fig. 1; Col. 6, lines 4-5: the volume transfer means 30 may be a controllable metering pump, a reciprocating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, Fennell, and Vo-Dinh by using an integrated pump device as taught by Gumbrecht because a defined volume, which is a fraction of the volume of the first chamber, can then be supplied to in a controllable way (Col. 5 line 66 to Col. 6, line 3).

Regarding claim 6, Anderson, Gupta, Hongo, Fennell, Vo-Dinh, and Gumbrecht disclose all limitation of claim 5 as applied to claim 5.  Anderson, Gupta, Hongo, Fennell, and Vo-Dinh do not explicitly disclose the pump device is further configured to supply a process fluid provided in the pump device to an external sample system with biomolecules to be detected, to supply the sample solution thus created to the reaction chamber, and from there in defined sample solution volumes to the detection chamber.
However, Gumbrecht teaches the pump device (Fig. 1; Col. 6, line 4: the volume transfer means 30) is further configured to supply a process fluid provided in the pump device (Col. 6, line 1: reaction buffer) to an external sample system with biomolecules to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, Fennell, and Vo-Dinh by supply a process fluid into a sample solution introduced from an external sample system as taught by Gumbrecht because it ensures the sample solution containing fresh PCR reagents (Col. 6, lines 1-2).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gupta, Hongo, Fennell, Vo-Dinh, Gumbrecht, and further in view of McNeely (U.S. 6,607,907).
Regarding claim 4, Anderson, Gupta, Hongo, Fennell, Vo-Dinh, and Gumbrecht disclose all limitation of claim 3 as applied to claim 3.  Anderson, Gupta, Hongo, Fennell, Vo-Dinh, and Gumbrecht do not explicitly disclose in the reaction chamber is heatable to a target temperature near its boiling point and the reaction chamber, through a compensating channel, is in fluid communication with a pressure chamber that is liquid-free in operation, that is heatable to a temperature above the boiling point of the sample solution and that is designed to evaporate a quantity of sample solution that is pushed via the compensating channel into the pressure chamber by gas bubbles 
However, McNeely teaches a microfluidic circuit for biochemical processes or reaction (Col. 1, lines 9-10), specifically regulation of pressure and movement of gases into and out of microfluidic circuits (Col. 1, lines 11-12).  McNeely teaches a fluid circuit (Fig. 4, Col. 5, line 53), including a reaction chamber 6 (Fig. 4, Col. 3, line 14) and two pressure chambers 10 and 11 (Fig. 4, Col. 3, line 16).  The reaction chamber is for PCR and heatable to a target temperature near its boiling point (Col. 5, lines 38-41: the high temperature in the cyclical heating and cooling of PCR approaches the boiling point of water) and the reaction chamber, through a compensating channel (Fig. 4: tubing 3; Col. 5, line 66 to Col. 6, line 2: Liquid fluid pump 2 may need to be activated to compensate for any backward movement of the fluid caused by the increase in downstream air pressure), is in fluid communication with a pressure chamber (Fig. 4: chamber 10, which is in fluid communication with chamber 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, Fennell, Vo-Dinh, and Gumbrecht by incorporating a pressure chamber for reducing gas-bubbles in the sample solution by regulating pressure as taught by McNeely because the pressure chamber may keep the gases from possibly poisoning further reaction (Col. 2, lines 2-3).

The designation of “that is liquid-free in operation, that is heatable to a temperature above the boiling point of the sample solution and that is designed to Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114(II).  Thus, in article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Here, the microfluidic device of combined Anderson, Gupta, Hongo, Fennell, Vo-Dinh, Gumbrecht, and McNeely is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gupta, Hongo, Fennell, and Vo-Dinh, and further in view of McDevitt (U.S. Patent Pub 2002/0045272).
Regarding claims 7 and 13, Anderson, Gupta, Hongo, Fennell, and Vo-Dinh disclose all limitation of claim 1 as applied to claim 1.  Anderson, Gupta, Hongo, 
However, McDevitt teaches a system for the analysis of a fluid containing one or more analytes ([0017] lines 1-2).  The system includes a light source 512, a sensor array 522, a chamber 550, and a detector 530 (Fig. 17; [0187] lines 2-5).  McDevitt teaches the inlet and outlet ports may be Luer lock style connectors ([0189] lines 1-2).  The Luer lock connectors may allow samples to be transferred directly from a syringe to the chamber 550 ([0189] lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, Fennell, and Vo-Dinh using a connector, i.e., a Luer connector, for external sample system as taught by McDevitt because Luer connectors enables the samples to be transferred directly from a syringe ([0189] lines 7-9).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gupta, Hongo, Fennell, Vo-Dinh, and Gumbrecht, and further in view of McDevitt.
Regarding claim 8, Anderson, Gupta, Hongo, Fennell, and Vo-Dinh disclose all limitation of claim 1 as applied to claim 1.  Anderson, Gupta, Hongo, Fennell, and Vo-Dinh do not explicitly disclose in the cartridge, a microchannel system is developed that extends from a pump device through the detection chamber and a reaction chamber to the external sample system.
However, Gumbrecht teaches the cartridge including a microchannel system (Fig. 1; Col. 5, line 63: lines 12, 13) is developed that extends from the pump device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gumbrecht having a microchannel system connecting the pump device, detection/reaction chambers, and external sample system as taught by Gumbrecht because a single pump can be used to supply all PCR reagents and transfer the sample solution from the reaction to the detection chamber.

Anderson, Gupta, Hongo, Fennell, Vo-Dinh, and Gumbrecht do not disclose a connector for the external sample system and the microchannel system extends to a connector.
However, McDevitt teaches a Luer lock style connectors for inlet and outlet ports ([0189] lines 1-2) to transfer the sample directly from a syringe to the chamber 550 ([0189] lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, Fennell, Vo-Dinh, and Gumbrecht using a connector for the external sample system connected to the microchannel system as taught by McDevitt because the connector connecting the microchannel and the external sample system so that the PCR reagents can be added into the reaction buffer.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gupta, Hongo, Fennell, and Vo-Dinh, and further in view of Kojima (U.S. Patent Pub. 2013/0137169).
Regarding claim 12, Anderson, Gupta, Hongo, Fennell, and Vo-Dinh disclose all limitation of claim 1 as applied to claim 1.  
Anderson, Gupta, Hongo, Fennell, and Vo-Dinh do not explicitly disclose the cartridge is formed from a plastic of polycarbonate.
However, Kojima teaches polycarbonate has high heat resistance, and is advantageous for a chemical reaction at high temperature, such as PCR, which is one of DNA amplifications ([0176] lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, Fennell, and Vo-Dinh by using polycarbonate as taught by Kojima because polycarbonate has high heat resistance, and is advantageous for PCR reaction at high temperature ([0176] lines 2-5).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gupta, Hongo, Fennell, and Vo-Dinh, and further in view of Zhou (U.S. Patent Pub. 2014/0073517).
Regarding claim 14, Anderson, Gupta, Hongo, Fennell, and Vo-Dinh disclose all limitation of claim 1 as applied to claim 1.  Anderson, Gupta, Hongo, Fennell, and Vo-Dinh do not explicitly disclose a reaction chamber in fluid communication with the detection chamber wherein the reaction chamber comprises PCR chemicals.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, Fennell, and Vo-Dinh by incorporating a PCR reaction chamber in fluid communication with the detection chamber as taught by Zhou because it requires only the introduction of a raw specimen and integrates all required sample preparation, assay, and detection steps into a single, inexpensive disposable plastic device capable of achieving fully automated molecular diagnostic testing ([0259] lines 7-12).  

Anderson, Gupta, Hongo, Fennell, and Vo-Dinh do not explicitly disclose the PCR chemicals protected by a wax layer.
However, Zhou teaches a mixture consisting of approximately 5% wax and 95% silicon oil ([0138] lines 8-9) is placed as a layer of the material on the upper inside surface of the PCR tube (Fig. 11, 12: PCR reaction tube 31; [0138] lines 12-14).  The mixture is a solid at room temperature ([0138] lines 11-12) and melts and covers the surface of the solution preventing evaporation while at the same time it does not have an impeding effect on the reaction ([0138] lines 17-19).  Thus, Zhou teaches a wax layer ([0138] lines 8-9, 13) protecting PCR chemical ([0138] lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, Fennell, and Vo-Dinh by incorporating a wax layer to protect the PCR chemicals as taught by Zhou because during the PCR reaction the wax layer would melt and cover the surface of the solution preventing evaporation while at the same time it does not have an impeding effect on the reaction during the PCR reaction ([0138] lines 17-19).  

Regarding claim 15, Anderson, Gupta, Hongo, Fennell, Vo-Dinh, and Zhou disclose all limitation of claim 14 as applied to claim 14.  Anderson, Gupta, Hongo, Fennell, and Vo-Dinh do not explicitly disclose a reservoir in fluid communication with the reaction chamber wherein the reservoir comprises lysing chemical.
However, Zhou teaches microfluidic-based biological assay apparatus ([0003] lines 3-4) for the true “sample-to-results” simplicity a platform that integrates all required 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Gupta, Hongo, Fennell, and Vo-Dinh by incorporating a reservoir in fluid communication with the reaction chamber comprising lysis chemicals as taught by Zhou because it integrates the cell lysis steps into the “sample-to-result” platform” that only requires the introduction of a raw specimen, with all subsequent steps performed automatically ([0259] lines 12-13).
Allowable Subject Matter
Claim 10 is allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 12-16 have been considered but are unpersuasive.
REMARKS, para. 3, lines 6-7) and it does not establish a prima facie case of obviousness to combine Vo-Dinh with other references (REMARKS, para 4, lines 6-8).  This argument is moot because Vo-Dinh is currently not relied on to teach the limitation “the modulator for the AD conversion being integrated in the microchip.”  Instead, the prior art, Gupta, is now relied on to teach “a CMOS-based microchip.”  Anderson discloses a separate assay module reader including all necessary electronic components for carrying out an assay measurement ([0094] lines 1-3).  To integrates the assay module and the module reader of Anderson into one CMOS microchip, as taught by Gupta, would integrate the sensing part and the electronic part into a single microfluidic design such that the fabrication cost is low, power consumption is negligible and the microfluidic component can be easily disposed of if excessive blockage obstructs the flow path (Gupta, [0047] lines 13-16).  ) Thus, the designation “the modulator for the AD conversion being integrated in the microchip” is inherent to the combined device of Anderson, Gupta, and Hongo because when a modulator for AD conversion (Hongo, [0070] line 8: a signal switching portion) is furnished to each test site in the sensor area (Anderson, Fig. 1b; Gupta, Fig. 6), it would necessarily result in the modulator being integrated in the microchip. 
Applicant argues the claimed configuration surprisingly provides lower current leakage, less noise, and a more efficient use of materials (REMARKS, para.6, 2-4), and each and all of the advantages establish patentability of the claimed invention over the cited prior art (REMARKS, para. 6, lines 19-20).  This argument is unpersuasive because Hongo teaches a modulator for AD conversion to obtain the digital values prima facie obvious. MPEP 2144.04(VI)(B).  Further, Fennell teaches a Sigma-Delta modulator would provide high resolution analog-to-digital conversion achievable utilizing low cost circuits ([0045] lines 10-13).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues there is no motivation to combine Ghafar-Zadeh to teach “the cartridge is a CMOS-based microchip” (REMARKS, para. 8, lines 4-5).  This argument is moot because the Ghafar-Zadeh is not relied on for the current rejection.  The prior art, Gupta, is now relied on to teach “the cartridge is a CMOS-based microchip,” which integrates the sensing part and electronic part into a microfluidics design such that fabrication cost is low, power consumption is negligible and the microfluidic component can be easily disposed of if excessive blockage obstructs the flow path ([0047] lines 13-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795